In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0847V
                                     Filed: January 9, 2018
                                         UNPUBLISHED


    DEBORAH ALDORA,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 19, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that she suffered Guillain-Barré Syndrome (“GBS”) resulting
from the influenza vaccine she received on September 17, 2015. Petition at 1, ¶¶ 2, 18.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On July 20, 2017, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her GBS. On January 9, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating the total amount of $434,629.39 should be awarded
as follows: a lump sum payment in the form of a check made payable to petitioner in the
amount of $264,000.00, (representing $88,510.00 for past and future lost wages,
$412.40 for past unreimburseable expenses, and $175,077.60 for past and future pain
and suffering) and a lump sum payment in the form of a check made payable to
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner and the Illinois Department of Healthcare and Family Services in the amount
of $170,629.39 (representing full satisfaction of the State of Illinois Medicaid lien).
Proffer at 2. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. at 1. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner payment as follows:

              1.      A lump sum payment of $264,000.00, representing $88,510.00
for past and future lost wages, $412.40 for past unreimburseable expenses, and
$175,077.60 for past and future pain and suffering, in the form of a check payable to
petitioner; and

           2.     A lump sum of $170,629.39, which amount represents
reimbursement of Medicaid lien, in the form of a check payable jointly to petitioner
and

                  Illinois Department of Healthcare and Family Services
                                   Bureau of Collections
                                Technical Recovery Section
                                      P.O. Box 19174
                              Springfield, Illinois 62794-9174
                                    Attn: Kevin Thorton
                               Case No. 94-024-0000055208

Petitioner agrees to endorse this check to the State of Illinois.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
DEBORAH ALDORA,                       )
                                      )
                                      )
             Petitioner,              )
                                      )    No. 16-847V
      v.                              )    Chief Special Master Dorsey
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
____________________________________)

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On July 7, 2017, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner is entitled to vaccine compensation. Respondent proffers based on the evidence in

the record that petitioner should be awarded $264,000.00 plus $170,629.39 for

reimbursement of a Medicaid lien. This amount represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

      The parties recommend that the compensation provided to petitioner should be made

through lump sum payments as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
A.      Petitioner’s Damages

        A lump sum payment of $264,000.00 (representing $88,510.00 for past

and future lost wages; $412.40 for past unreimbursed expenses; and $175,077.60

for past and future pain and suffering), in the form of a check payable to

petitioner, Deborah Aldora. This amount accounts for all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be

entitled.


     B. Medicaid Lien

        Respondent proffers that petitioner should be awarded funds to satisfy the State of

Illinois Medicaid lien in the amount of $170,629.39, which represents full satisfaction of

any right of subrogation, assignment, claim, lien, or cause of action the state of Illinois

may have against any individual as a result of any Medicaid payments that the State of

Illinois has made to or on behalf of Deborah Aldora from the date of her eligibility for

benefits through the date of judgment in this case as a result of her vaccine-related injury

suffered on or about September 17, 2015, under Title XIX of the Social Security Act.

Reimbursement of the State of Illinois lien shall be made through a lump sum payment of

$170,629.39, representing compensation for satisfaction of the State of Illinois lien,

payable jointly to petitioner, and

                  Illinois Department of Healthcare and Family Services
                                  Bureau of Collections
                               Technical Recovery Section
                                     P.O. Box19174
                             Springfield, Illinois 62794-9174
                                   Attn: Kevin Thorton
                              Case No. 94-024-0000055208

Petitioner agrees to endorse this payment to the State of Illinois.
       C. Guardianship

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.      Summary of Recommended Payments Following Judgment

       A. Lump sum paid to petitioner                $264,000.00

       B. Reimbursement of Medicaid lien             $170,629.39



                                             Respectfully submitted,

                                             CHAD A. READLER
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             GABRIELLE M. FIELDING
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/Linda S. Renzi
                                             LINDA S. RENZI
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             Ben Franklin Station, P.O. Box 146
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4133

DATE: January 9, 2018